PER CURIAM.
Appellant appeals his sentence for manslaughter. It is true, as appellant contends, that manslaughter is a second degree felony under section 782.07, Florida Statutes. However, pursuant to section 775.087(l)(b), Florida Statutes, for purposes of sentencing, this felony was reclassified to a first degree felony because of the use of a weapon. Thus, the trial court did not commit error in reclassifying the felony and appellant was not subjected to an illegal sentence. Webster v. State, 500 So.2d 285 (Fla. 1st DCA 1986); and Buckbee v. State, 463 So.2d 1240 (Fla. 4th DCA 1985).
AFFIRMED.
ERVIN, SMITH and ALLEN, JJ., concur.